     Case 3:20-cv-00079-MMD-CLB Document 131 Filed 08/20/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3                                                    ***

4      KENTRELL WELCH,                                     Case No. 3:20-CV-0079-MMD-CLB
5                                       Plaintiff,         ORDER DENYING PLAINTIFF’S
                                                           REQUEST FOR TRANSCRIPTS
6            v.
                                                                   [ECF No. 129]
7      ISIDRO BACA, et al.,
8                                  Defendants.
9

10          Before the Court is Plaintiff Kentrell Welch’s (“Welch”) request for transcripts (ECF

11    No. 129.) Welch has requested transcripts of the following hearings:

12          1.     Telephonic status conference with the Court held on 3/31/2021;
13
            2.     Telephone call with the Federal Public Defenders Office held on 3/5/2021;
14
            3.     The video global settlement conference held on 6/29/2021.
15
            As an initial matter, the Court is unsure if Welch is asking for these transcripts to
16
      be prepared at government expense. If so, the Court denies that request. See 28 U.S.C.
17
      § 753(f); Henderson v. United States, 734 F.2d 483 (9th Cir. 1984). Any transcripts Welch
18
      would like prepared must be at his own expense and ordered on the Court’s Transcript
19
      Order Form. The Clerk is directed to send Welch the form. Welch may order a transcript
20
      of the telephonic status conference held on 3/31/2021 to be prepared at his own expense.
21
            Second, the Court does not have any record of Welch’s communications with the
22
      Federal Public Defenders Office on 3/5/2021 or any other date.
23

24          Finally, Welch has requested a transcript of the global settlement conference held

25    on 6/29/2021. (WCF No. 119.) A settlement conference is confidential and no aspect of

26    the conference shall be disclosed on the record. Therefore, no recording of the settlement

27    conference exists from which to create a transcript.

28
     Case 3:20-cv-00079-MMD-CLB Document 131 Filed 08/20/21 Page 2 of 2




1           Plaintiffs request for transcripts, (ECF No. 129), is DENIED.

2                    August 20, 2021
            DATED: ______________.

3
                                                                  ______
4                                             UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
